DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 03/11/2021. Claims 1-20 are presented for examination.

Response to Arguments
2. 	The Applicant’s arguements filed 03/11/2021, with respect to the obviousness-type double patenting rejections of the claims have been fully considered and are persuasive. Accordingly, the rejections of these claims are withdrawn.

Allowable Subject Matter
3.    Claims 1-20, after further search and considerations, are deemed to contain allowable subject matters and are allowed over the prior art.

4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Keeney et al. (USPN 7027655) discloses a method and system for compressing digital images with varying quality levels based on determined areas of interest (see abstract). The method and system includes means for: obtaining pixel data from image data, the pixel data representing an array of pixels within one or more images (see column 8, Lines 37 - 54); determining a position of the array of pixels within the one or more images relative to a defined position, the defined position being at least partially indicative of a point of gaze of the user (see column 3, Lines 8-10); applying a transformation to pixel data to determine a set of 
Geisler et al. (USPN 6252989) discloses decoding and decompressing compressed image data comprising steps that are the inverse of the encoding and compression process disclosed therein (see column 5, Lines 35 - 36); and quantization means for scaling at least some of the frequency coefficients prior to encoding, wherein different scaling factors are applied to at least some frequency coefficients (see column 5, Lines 6-15; Column 6, Lines 49 - 53).
Naimpally et al. (USPN 5325125) discloses method and system for compressing image data (see abstract). The method and system includes features for: obtaining pixel data from the image data, the pixel data representing an array of pixels within the one or more images (see column 3, Lines 4 - 6); applying a transformation to the pixel data to determine a set of frequency coefficients indicative of frequency components of the array of pixels (see column 3, Lines 34 - 39); selectively encoding at least some of the frequency coefficients using a bit encoding scheme to thereby generate a set 
However, neither Keeney, Geisler or Naimpally, nor the combination thereof, discloses a method and apparatus of compressing or decompressing image data representing one or more images forming part of virtual or augmented reality content, so as to allow for transmission of the image data with reduced bandwidth and low latency.
With respect to an example claim, claim 1, explicitly disclose selecting one of a plurality of bit encoding schemes, wherein each of the plurality of bit encoding schemes selectively encodes different frequency coefficients with respective different numbers of 
Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independent claim of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability. Accordingly, the limitations of claims 1-20 are allowed over the prior art.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M_F between 9:30 and 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xaio can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
04/29/2021